Exhibit 10.1

AMENDMENT NO. 1. TO EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT made and entered into as of
December 5, 2016 (the “Amendment”) to that EMPLOYMENT AGREEMENT made and entered
into as of December 13, 2013 (the “Agreement”) by and between FTI Consulting,
Inc., a Maryland corporation with its principal offices in Annapolis, Maryland
(the “Company”), and Steven Gunby (the “Executive,” and together with the
Company, the “Parties”).

W I T N E S S E T H:

WHEREAS, the Parties desire to amend certain terms of the Agreement; and

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment and in the Agreement, the Parties mutually agree as follows:

1.     Extension of Employment Term. Section 2 of the Agreement is hereby
re-written as follows:

Employment Term. The Executive’s full-time employment under this Agreement will
begin as of January 20, 2014 (the “Start Date”) and, unless otherwise terminated
as provided in SECTION 10, will continue for an initial term ending at the close
of business on April 1, 2017 (the “Initial Term”). The Initial Term shall be
extended, unless, otherwise terminated as provided in SECTION 10, effective
April 1, 2017 for a three-year term ending on the close of business on April 1,
2020 (the “Additional Term”). Effective at the close of business on April 1,
2020, and each annual anniversary thereof, if not otherwise terminated as
provided in SECTION 10, the Additional Term and each “Renewal Term” (as
hereafter defined) will automatically be extended for an additional one-year
period (each a “Renewal Term”), unless the Executive has given on hundred twenty
(120) days’ prior written notice to the Company, or the Company has given ninety
(90) days’ prior written notice to the Executive, of his or its intention not to
extend the Agreement for the applicable Renewal Term (a “Notice of
Non-Renewal”). The Initial Term, together with the Additional Term and each
Renewal Term that becomes effective hereunder, are collectively referred to in
the Agreement as the “Employment Term,”

2.     Affirmation. This Amendment is to be read and construed with the
Agreement as constituting one and the same agreement. Except as specifically
modified by this Amendment, all remaining provisions, terms and conditions of
the Agreement shall remain in full force and effect.



--------------------------------------------------------------------------------

3.     Defined Terms. All terms not herein defined shall have the meanings
ascribed to them in the Agreement.

4.     Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

[Signature Page Follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have signed this Amendment on the date first
above written.

 

            FTI CONSULTING, INC.

Date:

 

12/5/16

   

By:

  /S/ CURTIS LU  

 

     

 

     

Name:

  Curtis Lu      

Title:

  General Counsel         EXECUTIVE

Date:

 

12/5/16

   

By:

  /S/ STEVEN H. GUNBY  

 

     

 

        Steven H. Gunby

 

-3-